DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/047603 filed on 9/22/2020. Claims 1-20 are pending and have been examined in this office action. Claims 1, 9, 11, 17, and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments, see page 9, filed 1/24/2021, with respect to claims 9, 11, 17, and 20 have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) rejection of claims 9, 11, 17, and 20 has been withdrawn. 
Applicant’s arguments, see page 9, filed 1/24/2021, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ono et al. U.S. Pub. No. 2019/0106862 (“Ono”). Ono discloses the defining of a travel path along a cut area for the work machine, and receiving information to determine said travel path (see at least [¶ 0096] Communication unit 108 is provided so as to be able to communicate with base station 10 , and receives information transmitted from base station 10 , and outputs the received information to CPU 104 . Further, according to an instruction from CPU 104, it is possible to transmit data to an external device via communication unit 108. AND [¶ 0115] Next, work vehicle 100 starts autonomous traveling (Step S8). Excavation processing unit 111 instructs travel control unit 113 to perform autonomous travel along excavation work route S0.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dayal et al. U.S. Pub. No. 20107/0319426 (“Dayal”) in view of Ono et al. U.S. Pub. No. 2019/0106862 (“Ono”), Newlin et al. U.S. Pub. No. 2018/0196438 (“Newlin”) and Alft et al. U.S. Patent No. 6,755,263 (“Alft”).
Regarding claim 1 as best understood, Dayal discloses a method, comprising:
receiving information indicative of a substantially an entire cold planer travel path, the cold planer travel path extending along a work surface (see at least [¶ 0033] Upon receiving the point of interest identification, the unmanned vehicle 150 may determine a location of the user 202, determine a location of the point of interest, determine navigation data, and communicate the navigation data to the device 100 so that navigation directions may be provided to the user 202, such as “Keep walking for 25 feet and then make a right hand turn.”)
receiving sensor information associated with the work surface, wherein the sensor information is determined by at least one sensor of an autonomous mobile machine as the autonomous mobile machine traverses the mobile machine travel path; (see at least [¶ 0073] In some embodiments, the unmanned vehicle 150 determines location data for a predetermined threshold number of objects in the environment. In some embodiments, the unmanned vehicle 150 determines location data of objects in the environment for a predetermined amount of time. The unmanned vehicle 150 communicates the determined location data of the objects in the environment to the device 100 (step 410). The unmanned vehicle 150 may communicate the determined location data of the objects in the environment periodically or at one time, upon conclusion.)
Dayal discloses the method of sending an unmanned device a location, and determine a path for the unmanned device to travel and send feedback to a device in order to navigate the user. Dayal fails to explicitly disclose a method for defining the travel path to be a cut area for a work vehicle and determining the travel path using received information.
However, Ono teaches the method to include:
defining a cut area to be formed by the cold planer; (see at least [Fig. 1] AND [¶ 0028] FIG. 1 is a diagram illustrating an outline of a control system 1 of a work vehicle according to a first embodiment.)
determining a mobile machine travel path using the received information, (see at least [¶ 0096] Communication unit 108 is provided so as to be able to communicate with base station 10 , and receives information transmitted from base station 10 , and outputs the received information to CPU 104 . Further, according to an instruction from CPU 104, it is possible to transmit data to an external device via communication unit 108. AND [¶ 0115] Next, work vehicle 100 starts autonomous traveling (Step S8). Excavation processing unit 111 instructs travel control unit 113 to perform autonomous travel along excavation work route S0.)
Thus, Dayal discloses the method of sending an unmanned device a location, and determine a path for the unmanned device to travel and send feedback to a device in order to navigate the user. Ono teaches a method where for operating a work vehicle (e.g., bulldozers, front loaders, tractors, harvesters, etc.) and defining the travel path to be a cut area for a work vehicle and determining the travel path using received information.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dayal to incorporate the teachings of Ono for operating a work vehicle (e.g., bulldozers, front loaders, tractors, harvesters, etc.) and defining the travel path to be a cut area for a work vehicle and determining the travel path using received information. Doing so allows for the work vehicle to efficiently travel and perform the needed work in the worksite.
Dayal in view of Ono discloses the method of sending an unmanned device a location, and determine a path for the unmanned device to travel and send feedback to a device in order to navigate the user. Dayal fails to explicitly disclose a method for receiving sensor information about the work surface and generating a worksite map based on the sensor information and object identification beneath the cut area along the travel path.
A third embodiment includes a method that includes receiving , at a processor , data obtained by one or more sensors of an aerial vehicle as the aerial vehicle hovers over a worksite . The method also includes generating, using the processor, a map of the worksite using the data, wherein the map comprises an image overlaid with information related to the worksite. AND [¶ 0025] In some embodiments, the one or more sensors 121 of the aerial vehicle 120 may include an acoustic sensor configured to emit and to detect acoustic waves (e.g., ultrasound waves) to facilitate detection of objects in the worksite, including underground objects (e.g., rocks).)
Thus, Dayal discloses the method of sending an unmanned device a location, and determine a path for the unmanned device to travel and send feedback to a device in order to navigate the user. Newlin teaches a method where for operating a work vehicle (e.g., bulldozers, front loaders, tractors, harvesters, etc.) by using an unmanned generates sensor information about the work surface and generates a worksite map based on the sensor information and object identification beneath the cut area along the travel path.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dayal to incorporate the teachings of Newlin to generate a worksite map indicating locations of objects disposed beneath the work vehicle cut area along the travel path. Doing so allows for the work vehicle to efficiently travel and perform the needed work in the worksite.
In the case of a detected buried obstacle or undesirable Soil/rock condition (e.g., hard rock or Soft rock), the central processor may effect “on-the-fly” deviations in the actual boring tool excavation course by recomputing a valid alternative bore plan.)
Thus, Dayal in view of Newlin discloses the method of sending an unmanned device a location, and determine a path for the unmanned device to travel and send feedback to a device in order to navigate the user, and operating a work vehicle (e.g., bulldozers, front loaders, tractors, harvesters, etc.) by using an unmanned generates sensor information about the work surface and generates a worksite map based on the sensor information and object identification beneath the cut area along the travel path. Alft teaches a method of controlling the tool of a work vehicle, based on detecting obstacles beneath the worksite surface.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dayal in view of Newlin to incorporate the teachings of Alft to control the tool, e.g. the rotor, of a work vehicle, e.g. a cold planer, based on detecting obstacles beneath the worksite surface. Doing so allows for the work vehicle to efficiently travel and perform the needed work in the worksite.

Regarding claim 4 as best understood, Dayal discloses the method of claim 1, wherein the cold planer travel path extends substantially the entire cut area (see at least [¶ 0033] Upon receiving the point of interest identification, the unmanned vehicle 150 may determine a location of the user 202, determine a location of the point of interest, determine navigation data, and communicate the navigation data to the device 100 so that navigation directions may be provided to the user 202, such as “Keep walking for 25 feet and then make a right hand turn.”)

	Regarding claim 6 as best understood, Dayal discloses the method of communicating a path between an unmanned device, e.g. a drone, and a user, e.g. a cold planer or work vehicle, at a work site. Dayal fails to explicitly teach a method for generating an alert or cause the cold planer to stop based on detecting a chance of contacting an object while the rotor maintains the current position.
	However, Alft teaches the method of claim 1, further comprising:
determining that maintaining the rotor at a current position relative to the work surface, as the cold planer traverses the at least the portion of the cold planer travel path, will result in the rotor contacting the object; and (see at least [col. 8, line 22-26] In the case of a detected buried obstacle or undesirable Soil/rock condition (e.g., hard rock or Soft rock), the central processor may effect “on-the-fly” deviations in the actual boring tool excavation course by recomputing a valid alternative bore plan.)
at least one of generating an alert or causing the cold planer to stop based at least partly on determining that maintaining the rotor at the current position, as the cold planer traverses the at least the portion of the cold planer travel path, will result in the rotor contacting the object (see at least [col. 5, line 54-56] Use of a down-hole GPR system provides for the detection of nearby buried obstacles and utilities, and characterization of the local geology. AND [col. 43, line 25-27] With continued reference to FIG. 16, a warning indicator 374 may be provided to alert the operator as to an impending collision situation.)
Thus, Dayal in view of Newlin and Alft discloses a method for receiving information relating to the work surface of a travel path and determining the travel path, and controlling the position of a rotor based on the location of identified objects. Alft further teaches a method for generating an alert or cause the cold planer to stop based on detecting a chance of contacting an object while the rotor maintains the current position.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dayal to incorporate the teachings of Alft to generate an alert or cause the cold planer to stop based on detecting a chance of contacting an object while the rotor maintains the current position. Doing so allows for the autonomous mobile machine to efficiently travel through the worksite along the travel path while keeping the rotor safe from damage.

Regarding claim 9 as best understood, Dayal discloses the method of communicating a sensed objects along a path between an unmanned device, e.g. a drone, and a user, e.g. a cold planer or work vehicle, at a work site. Dayal fails to explicitly teach a method where one of the sensors carried by the unmanned device is ground penetrating radar, an image capture device, or a magnetic sensor. Dayal also fails to disclose the work vehicle to include a predetermined travel path. 
A boring tool may be further equipped with an on-board radar unit, Such as a ground penetrating radar (GPR) unit. The boring tool may also include one or more geophysical Sensors, including a capacitive Sensor, acoustic Sensor, ultrasonic Sensor, Seismic Sensor, resistive Sensor, and electromagnetic Sensor, for example. AND [col. 6, line 33-39] Another relatively Sophisticated boring tool System deployment may involve the acquisition of various down hole Sensor data, production of control Signals that control the boring operation, and comparison of a pre-planned bore plan loaded into memory accessed by the down-hole microprocessor with the actual bore path as indicated by the on-board down-hole Sensors.)
Thus, Dayal in view of Newlin and Alft discloses a method for receiving information relating to the work surface of a travel path and determining the travel path, and controlling the position of a rotor based on the location of identified objects. Alft further teaches a method where one of the sensors carried by the unmanned device is ground penetrating radar, an image capture device, or a magnetic sensor.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dayal to incorporate the teachings of Alft one of the sensors carried by the unmanned device is ground penetrating radar, an image capture device, or a magnetic sensor. Doing so allows for the autonomous mobile machine to efficiently travel through the worksite along the travel path while identifying objects beneath the worksite cut areas.

Regarding claim 10 as best understood, Dayal discloses the method of communicating a sensed objects along a path between an unmanned device, e.g. a drone, and a user, e.g. a cold planer or work vehicle, at a work site. Dayal fails to explicitly teach a method wherein the location information is received corresponding to the autonomous mobile machine and determining the location of objects based on the location of the work vehicle.
However, Newlin teaches the method of claim 1,
wherein the sensor information is determined by the at least one sensor at a first time, (see at least [Fig. 5, #503] RECEIVE AND PROCESS DATA OBTAINED BY THE
ONE OR MORE SENSORS OF THE AERIAL VEHICLE)
the method further comprising: receiving location information, the location information indicating a location of the autonomous mobile machine corresponding to the first time; (see at least [¶ 0006] A third embodiment includes a method that includes receiving, at a processor, data obtained by one or more sensors of an aerial vehicle as the aerial vehicle hovers over a worksite. The method also includes generating, using the processor, a map of the worksite using the data, wherein the map comprises an image overlaid with information related to the worksite.)
and determining the location of the object based at least partly on the location of the autonomous mobile machine (see at least [¶ 0025] In some embodiments, the one or more sensors 121 of the aerial vehicle 120 may include an acoustic sensor configured to emit and to detect acoustic waves (e.g., ultrasound waves) to facilitate detection of objects in the worksite, including underground objects (e.g., rocks).)
Thus, Dayal in view of Newlin and Alft discloses a method for receiving information relating to the work surface of a travel path and determining the travel path, and controlling the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dayal to incorporate the teachings of Newlin to receive location information indicating the location of the autonomous mobile machine and determine object location based on the location of the autonomous mobile machine. Doing so allows for the autonomous mobile machine to efficiently travel through the worksite along the travel path while identifying objects beneath the worksite cut areas.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dayal in view of Newlin and Alft as applied to claim 1 above, and further in view of Reigo et al. U.S. Pub. No. 2016/0297070 (“Reigo”).
Regarding claim 2 as best understood, Dayal in view of Newlin and Alft disclose the invention as stated above with respect to claim 1. Dayal in view of Newlin and Alft fail to explicitly disclose a method for indicating the cold planer travel path based on a plurality of GPS coordinates indicating cut area boundary locations.
However, Reigo teaches a method wherein the information indicative of the entire cold planer travel path comprises: a first plurality of global positioning system (GPS) coordinates indicating a location of a first boundary of the cut area, and a second plurality of GPS coordinates indicating a location of a second boundary of the cut area opposite the first boundary  It should be noted that the teachings herein may also be used for a robotic work tool that is configured to operate in a work area, where the work area is not bounded by a boundary wire. Examples of such robotic work tools are tools arranged to physically detect a boundary by collision detection, or a robotic work tool that uses a position determination system (such as GPS) to maintain a position within the work area, which work area is specified by coordinates.)
Thus, Dayal in view of Newlin and Alft disclose a method for receiving work surface information to indicate a path for the cold planer, and generate a worksite map based on sensor information. Reigo teaches a method of generating information related to the autonomous mobile machine’s travel path based on GPS coordinates indicating boundary of the cut area in the worksite.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dayal in view of Newlin and Alft to incorporate the teachings of Reigo to generate information related to the autonomous mobile machine’s travel path based on GPS coordinates indicating boundary of the cut area in the worksite. Doing so allows for the autonomous mobile machine to efficiently travel through the worksite along the travel path without going beyond the established cut area boundary.

Regarding claim 3 as best understood, Dayal in view of Newlin and Alft disclose the invention as stated above with respect to claim 1. Alft in view of Newlin fail to explicitly disclose a method for providing a travel path based on the plurality of GPS coordinates.
In the example of FIG. 3A the robotic work tool 100 is configured to operate in a first operating mode or manner based on a position retrieved from the GNSS device 190 as long as the GNSS device 190 is able to receive reliable signals from position determining device, such as either satellites or one or more beacons or a RTK-GPS master Station. The controller 110 or the GNSS device 190 itself is configured to determine that the signals received are reliable and in response thereto execute a working pattern.)
Thus, Dayal in view of Newlin and Alft disclose a method for receiving work surface information to indicate a path for the cold planer, and generate a worksite map based on sensor information. Reigo teaches a method of generating information related to the autonomous mobile machine’s travel path based on GPS coordinates.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dayal in view of Newlin and Alft to incorporate the teachings of Reigo to generate information related to the autonomous mobile machine’s travel path based on GPS coordinates. Doing so allows for the autonomous mobile machine to efficiently travel through the worksite along the travel path.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dayal in view of Newlin and Alft as applied to claim 1 above, and further in view of Sakaida et al. U.S. Pub. No. 2019/0178665 (“Sakaida”).
Regarding claim 5 as best understood, Dayal in view of Newlin and Alft disclose the invention as stated above with respect to claim 1. Alft in view of Newlin fail to explicitly disclose a method for displaying the travel path or work site map via a console in the cold planer.
The navigation program is, for example, a program including a function of presenting a current position and displaying a route to a destination on a map. AND [0038] The input / output I / F 12 is, for example, a touch panel and includes an input unit that accepts an operation of the user , such as a touch pad , and an output unit that outputs information to the user , such as a display device.) 
Thus, Dayal in view of Newlin and Alft disclose a method for receiving work surface information to indicate a path for the cold planer, and generate a worksite map based on sensor information. Sakaida teaches a method for displaying the travel path or work site map via a console in the cold planer.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dayal in view of Newlin and Alft to incorporate the teachings of Sakaida to display the travel path or work site map via a console in the cold planer. Doing so allows the user to view the travel path of the autonomous mobile machine as well as the worksite map.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dayal in view of Newlin and Alft as applied to claim 1 above, and further in view of Killion et al. U.S. Pub. No. 2013/0079999 (“Killion”).
Regarding claim 7 as best understood, Dayal in view of Newlin and Alft disclose the invention as stated above with respect to claim 1. Dayal fails to explicitly disclose a method for generating a worksite map indicating a first and second location.
A third embodiment includes a method that includes receiving, at a processor, data obtained by one or more sensors of an aerial vehicle as the aerial vehicle hovers over a worksite. The method also includes generating, using the processor, a map of the worksite using the data, wherein the map comprises an image overlaid with information related to the worksite.)
Thus, Dayal in view of Newlin and Alft discloses a method for receiving path information for the travel path and controlling the position of the rotor relative to the work surface and object identification. Newlin further teaches receiving sensor information associated with the work surface and generating a worksite map indicating first and second location in the worksite cut area.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dayal to incorporate the teachings of Newlin to generate a worksite map based on sensor information. Doing so allows for the autonomous control of the vehicle for detecting objects beneath the cut area of the cold planer.
Dayal in view of Newlin and Alft fail to explicitly disclose a method for controlling the cold planer rotor by raising and lowering the rotor at different locations along a worksite map.
However, Killion teaches a method for controlling the position of the rotor comprises: raising the rotor, in a direction away from the work surface, proximate the first location, and lowering the rotor, in a direction toward the work surface, proximate the second location (see at least [0033] The grade/slope system is designed to raise and/or lower the struts 18, 20 (FIG. 1) in response to obstacles on or deviations in the Surface 24. The grade/slope system may be switched between automatic and manual modes via the grade/ slope auto/manual switch 62.)
Thus, Dayal in view of Newlin and Alft disclose a method for receiving work surface information to indicate a path for the cold planer, and generate a worksite map based on sensor information. Killion teaches a method for controlling the position of the cold planer rotor depending on the surface and location of the autonomous vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dayal in view of Newlin and Alft to incorporate the teachings of Killion to control the position of the rotor depending on the location by raising or lowering the rotor in the direction of the work surface. Doing so allows for the controlling of the cold planer rotor and avoid damaging the working tool at a specific location in the worksite.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dayal in view of Newlin and Alft as applied to claim 1 above, and further in view of Biber et al. EP 3234715 (“Biber”).
Regarding claim 8 as best understood, Dayal in view of Newlin and Alft disclose the invention as stated above with respect to claim 1. Dayal in view of Newlin and Alft fail to explicitly disclose a method for determining the mobile machine travel path based on the number of passes along the work surface based on the width of field of view of the sensor and width of the cut area.
However, Biber teaches a method wherein the mobile machine travel path comprises a number of passes along the work surface, and determining the mobile machine travel path 
Thus, Dayal in view of Newlin and Alft disclose a method for receiving work surface information to indicate a path for the cold planer, and generate a worksite map based on sensor information. Biber teaches a method for determining the mobile machine travel path based on the number of passes along the work surface based on the width of field of view of the sensor and width of the cut area.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dayal in view of Newlin and Alft to incorporate the teachings of Biber to determine the travel path of the autonomous mobile machine based on the number of passes along the work surface and the width of view of field of view of the sensor and the cut area. Doing so allows for the autonomous mobile machine to efficiently travel through the worksite along the travel path.

Allowable Subject Matter
Claims 11-20 are now allowable as the claims have been rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent claims 11 and 17 are allowable and differ from claim 1 as the cited references, Newlin in view of Kilion, Dayal, and Alft, fail to explicitly disclose the specific sequence of receiving and transmitting information indicative of the cold planer travel path between said cold planer and the autonomous mobile machine, wherein the system separately generates mobile machine travel path and a cold planer travel path, as well as a generated worksite map that is updated using the sensors of the autonomous mobile machine while it traverses the determined cold planer travel path. Thus the disclosure is not obvious to one of ordinary skill in the art to combine said references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/O.K.M./Examiner, Art Unit 3668    
                                                                                                                                                                                                    /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668